IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                           Assigned on Briefs August 1, 2013

                              IN RE ALLISON N.A.          ET AL.

                    Appeal from the Juvenile Court for Rhea County
                      No. 45-4607    James W. McKenzie, Judge




             No. E2011-02362-COA-R3-PT-FILED-SEPTEMBER 5, 2013


       This is a termination of parental rights case regarding Allison N.A., David M.B., and
Raven H.B. (“the Children”), the minor children of Rebecca A.B. (“Mother”) and Jerry
W.E.B. (“Father”). Mother and Father are divorced and reside in different states. Mother
and the Children resided in Tennessee in a home with Mother’s then-boyfriend, Troy R.
(“Boyfriend”). The Department of Children’s Services (“DCS”) removed the Children, then
ages eight, four and three, respectively, from Mother’s care after Boyfriend was arrested for
a physical assault against the youngest child. Relatives, with whom the Children were first
placed, proved not to be able to care for them. DCS obtained custody and the Children
entered foster care. Thereafter, they were adjudicated dependent and neglected. Father was
located and he was notified of the Children’s situation. He did not seek custody. More than
a year after the Children were placed in foster care, DCS filed a petition to terminate both
parents’ rights. After a trial, the court granted the petition based on its finding that multiple
grounds for termination exist as to both parents and that termination is in the Children’s best
interest. Both findings were said to be made by clear and convincing evidence. Mother and
Father appeal. We affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                            Affirmed; Case Remanded

C HARLES D. S USANO, J R., P.J., delivered the opinion of the Court, in which D. M ICHAEL
S WINEY and J OHN W. M CC LARTY, JJ., joined.

Larry G. Roddy, Dayton, Tennessee, for the appellant, Rebecca A.B.

No appearance by or on behalf of appellant, Jerry W.E.B.
Robert E. Cooper, Jr., Attorney General and Reporter, and Alexander S. Rieger, Assistant
Attorney General, Office of the Attorney General, Nashville, Tennessee, for the appellee,
Tennessee Department of Children’s Services.

                                              OPINION

                                                    I.

       On February 25, 2011, DCS filed a petition to terminate both parents’ rights. At the
time of the August 2011 bench trial that followed, Allison was ten, David was six, and Raven
was four. The Children were in the same foster home. They had lived there for nearly 18
months.

        Mother and Father began dating in middle school while both lived in Geogia. Father
failed to attend school as required and was sent to an alternative youth camp. He dropped
out of school for good after the ninth grade. He could write “a little bit”; he did not read very
well. Mother quit school before she had completed the eighth grade. Mother became
pregnant at 15 and moved in with Father and his parents. Mother and Father married in July
2004. Their second child died of asphyxiation at three months old. They moved to Kansas,
where they had two more children. They lived there for several years before finally
separating. While the family was together, Father worked for a roofing company “from
daylight to dark every day” to support them. After their divorce, Father returned to Georgia
and Mother, with the Children, came to live in Tennessee. They attempted to resume their
relationship and moved in with friends in Georgia for a time, but their efforts in this regard
were not successful.

       In July 2009, Child Protective Services was summoned to the Children’s daycare
center after the staff observed injuries to two-year-old Raven. Andrea Sansone, the CPS
investigator, reported that Raven had “significant bruising on her buttocks, on her thighs, on
her face, on her neck.” She had further bruising and scratches on her arms. Ms. Sansone and
law enforcement officers went to the home shared by Boyfriend, Mother and the Children.
Boyfriend was arrested for assault on the child. Ms. Sansone accompanied Mother to the
daycare to retrieve the Children. When they arrived, Mother “burst into the daycare and
[announced,] ‘Come on kids, Daddy’s going to jail and y’all have got to go live with
someone else.’ ”1 The Children became upset, prompting Ms. Sansone to request that
Mother try to make the situation as easy as possible for them. Ms. Sansone accompanied
Mother and the Children to the hospital for further examinations. At the hospital, Mother
again upset the Children by walking into the waiting room and loudly announcing, “All right,

       1
           Mother apparently referred to Boyfriend as “Daddy.”

                                                   -2-
you’ve got to go live with strangers now.” Ms. Sansone noted that Mother gave many
different explanations for Raven’s injuries. She first claimed she didn’t notice the bruises
when the Child left the house that morning. She then attributed them to the child playing
roughly with pit bull dogs in the home, and then said the child was “clumsy,” bumped into
walls and fell down a lot. Days later, at the first DCS family and team meeting, Mother
admitted that Boyfriend physically disciplined the child and “may have spanked her too
hard.” Ms. Sansone conceded she found nothing to suggest any history of abuse by
Boyfriend nor did he have a prior criminal history. At trial, Mother admitted that, for a long
time, she had refused to accept the idea that Boyfriend inflicted the injuries.

        The home they shared belonged to Boyfriend. Mother was adamant that she would
remain with him. As a result, it was necessary for DCS to find an immediate placement for
the Children. According to Ms. Sansone, while she attempted to locate a suitable placement
that night, Mother’s primary concern was “trying to figure out how to get money to bail
[Boyfriend] out.” Boyfriend was soon released and returned home to Mother. Ms. Sansone
encouraged Mother to move to a shelter so she could stay with the Children, but Mother
refused. During interviews with Ms. Sansone, Allison reported that Boyfriend had spanked
Raven the night before because she would not go to bed. She added that Boyfriend spanked
all the Children and sometimes held them upside as he did so. David agreed that Boyfriend
would “whoop their butts.”

        Mother identified Father as the Children’s biological father, but said she had no idea
how to contact him. Within a few days, Ms. Sansone located Father’s parents in North
Georgia and related that it was important that Father contact her regarding the Children. Just
after the September 17, 2009, preliminary hearing, Ms. Sansone reached Father at his
parents’ home and advised him about the Children’s situation. Father first told Ms. Sansone
he was homeless and unemployed, then said he lived with his parents and was looking for
work. Ms. Sansone provided Father with the DCS case manager’s contact information and
advised him he would need to complete a permanency plan for the Children. Ms. Sansone
testified that the paternal grandparents called her often, but Father never initiated any contact
with her.

        The Children were initially placed with relatives. After a month, the Children were
placed in DCS’s protective custody when the relatives could no longer care for them. A
custodial permanency plan was developed in September 2009 with “return to parent” as its
goal. Following a November 2009 adjudicatory hearing, the trial court found the Children
to be dependent and neglected. The trial court observed that, at the hearing, Mother “again
tried to downplay [Boyfriend’s] role in the injuries.” The detective who investigated the case
testified that Mother finally admitted to him that she saw Boyfriend put marks on the child.
He further testified that Boyfriend admitted to “losing it” while spanking Raven. The court

                                               -3-
noted Mother’s testimony that “she planned to marry [Boyfriend] when her children were
returned to her custody.”

       In December 2009, nearly four months after the Children were removed, Mother and
Boyfriend ended their relationship. Mother moved in with the Bradys, friends of Boyfriend.
During 2009, Mother twice declined to move into a place DCS had secured at Serenity
Pointe, a women’s home that offered a place to stay and assistance with permanent housing,
employment, counseling and other needs. She also failed to complete her application for
public housing. At the end of December 2009, Mother returned to Georgia to live with her
grandmother, then moved back and forth between the Bradys’ and her grandmother’s home
in the months that followed. By February 2010, Mother had applied for jobs at three
restaurants. In March 2010, Mother rented a trailer home and moved in even though she had
no job. She was hired at Taco Bell and dismissed two weeks later, then got a job at a
restaurant and lost it after three weeks. By May 2010, Mother had lost her rented trailer, was
unemployed, and again lived with Father’s parents. In all, Mother worked for a total of seven
weeks from the time the Children were removed until November 2010, when she began
working weekends at a flea market for a Paulette Bowers. In addition to providing her with
part-time work and transportation, Ms. Bowers allowed Mother to move into her home; she
did not require Mother to pay rent or utilities. At the time of trial, Mother remained in
Georgia, where she lived with her sister in a two-bedroom home. She earned $30 a week
babysitting her nephew and received food stamps. She traveled with her new boyfriend, a
truck driver, on his weekend road trips.

        At the time of trial, Father lived with his parents in Flintstone, Georgia, in a five-
bedroom house since late 2009. The lease on their rental house had just expired and became
a month-to-month tenancy. They had no other housing option. Father had been employed
for the past three months. He offered no evidence to corroborate his claim that child support
payments were being deduced from his checks. As to visitation, Father admitted that he had
had no contact with the Children since Mother lost custody to DCS in July 2009. Father said
he learned of the Children’s removal from Mother’s sister. He admitting he received a letter
informing him that the Children had been taken into DCS custody a year earlier. He
acknowledged receipt of a certified letter about the termination proceeding two or three
months before trial. Father said he repeatedly called the Rhea County DCS office about the
Children’s case but no one ever answered or returned his messages. Father testified he never
came to Tennessee regarding the Children until the termination hearing was set because he
had no means of travel. He conceded that he participated in a DCS child and family team
meeting by telephone during which the case manager reviewed the permanency plan with
him. Father said he never received anything in the mail and could not remember his
responsibilities under the plan. Father did not keep an appointment to meet with Miranda
Yarger, the Children’s DCS case manager, in person. He said he considered coming to the

                                             -4-
DCS office in person about the Children, “but wasn’t in a position and . . . didn’t have a car
and finances to do that.” He had asked his parents to take him, but “they said they didn’t
have any gas.”

        Father had remodeled the garage into bedrooms for himself and the Children. He
worked for a company in Chattanooga packaging DVDs and had almost completed his 90-
day trial period with his new employer. Father expected to become a full-time employee and
hoped to move up in the company. Father sought custody of the Children or at least
visitation. Regarding the permanency plan, Father completed none of the required steps
leading up to the time of trial – he had not completed parenting classes, did not visit the
Children, did not pay child support, and had not maintained contact with DCS in the months
following the Children’s removal. Father had another child, an eight-year-old daughter, who
resided in Alabama. He had no contact with that child since 2006 and believed that he and
the mother had lost rights to her. Father said his attorney contacted him about the present
case but they only spoke by telephone. He testified he first requested visitation with the
Children, through counsel, roughly two weeks before the trial was set to begin. He said his
request was denied, but he did not know or ask the reason. Father said he cried because he
had not seen the Children in a long time. Father generally testified that he didn’t know how
to go about seeing the Children and never asked to attend the court hearings with Mother
because he “just assumed I’m not supposed to be there.”

      Mother testified she had no problem with the foster home in which the Children lived,
but wanted them to live with Father, “considering I can’t get a job and he’s got one,” so that
she could visit them. She described Father as a “good dad.”

        The trial court terminated Mother’s rights based on its finding of abandonment by
failure to establish a suitable home for the Children; failure to comply substantially with the
requirements of the Children’s permanency plan; and the persistence of the conditions that
led to the Children’ removal. Father’s rights were terminated based on his willful
abandonment of the Children and his substantial noncompliance with the permanency plan.
Mother and Father filed separate, timely notices of appeal.

                                              II.

       Mother frames the issue for our review as follows:

              Did DCS prove, by clear and convincing evidence, grounds for
              termination of parental rights and was it in the best interest of
              the Children to terminate parental rights?



                                              -5-
As will be discussed later in this opinion, Father did not file a brief or take any action in
furtherance of his appeal. We nonetheless consider the termination order as to both parents.
We proceed mindful that only a single ground must be clearly and convincingly proven to
justify termination. In re Audrey S., 182 S.W.3d 838, 862 (Tenn. Ct. App. 2005).

                                             III.

        In a termination of parental rights case, this Court has a duty to determine “whether
the trial court’s findings, made under a clear and convincing standard, are supported by a
preponderance of the evidence.” In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006). The
trial court’s findings of fact are reviewed de novo upon the record accompanied by a
presumption of correctness unless the preponderance of the evidence is against those
findings. Id.; Tenn. R. App. P. 13(d). Great weight is accorded the trial court’s
determinations of witness credibility, which shall not be disturbed absent clear and
convincing evidence to the contrary. See Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002).
Questions of law are reviewed de novo with no presumption of correctness. Langschmidt
v. Langschmidt, 81 S.W.3d 741 (Tenn. 2002).

       As this Court has observed:

              It is well established that parents have a fundamental right to the
              care, custody, and control of their children. While parental rights
              are superior to the claims of other persons and the government,
              they are not absolute, and they may be terminated upon
              appropriate statutory grounds. A parent’s rights may be
              terminated only upon “(1) [a] finding by the court by clear and
              convincing evidence that the grounds for termination of parental
              or guardianship rights have been established; and (2) [t]hat
              termination of the parent’s or guardian’s rights is in the best
              interest[] of the child.” Both of these elements must be
              established by clear and convincing evidence. Evidence
              satisfying the clear and convincing evidence standard establishes
              that the truth of the facts asserted is highly probable, and
              eliminates any serious or substantial doubt about the correctness
              of the conclusions drawn from the evidence.

In re Angelica S., E2011-00517-COA-R3-PT, 2011 WL 4553233 at *11-12 (Tenn. Ct. App.
E.S., filed Oct. 4, 2011)(citations omitted).




                                              -6-
                                              IV.

                                              A.

       We begin with Mother. Within a single argument, she essentially challenges the trial
court’s findings of clear and convincing evidence to support each ground for termination as
well as the best interest determination. In summary fashion, Mother asserts:

              The only thing [Mother] is guilty of is making a poor decision
              relative to picking a mate. It is not alleged that she is a criminal
              nor drug addict. It has never been alleged that she was not a
              good mother nor that she did not have a good relationship with
              her children. When the government removes a child from the
              home of a parent who stands in the shoes of [Mother] then this
              court must act in a ma[nner] which is most fundamental in our
              society. The State of Tennessee and [DCS] have failed to prove,
              by any stretch of imagination, any of the statutory grounds for
              termination of parental rights by clear and convincing evidence.
              The State . . . and [DCS] have failed to prove that it would be in
              the best interest of the minor children to terminate [Mother’s]
              parental rights.

We consider each ground for termination, in turn.

                                              B.

      The trial court found that Mother abandoned the Children by failing to provide them
with a suitable home pursuant to Tenn. Code Ann. §§ 36-1-113(g)(1)(2010) and 36-1-
102(1)(A)(ii)(2010). “Abandonment” under Section 36-1-102(1)(A)(ii) means that:

              The child has been removed from the home of the parent(s) or
              guardian(s) as the result of a petition filed in the juvenile court
              in which the child was found to be a dependent and neglected
              child, . . . and the child was placed in the custody of the
              department or a licensed child-placing agency, that the juvenile
              court found, . . . that the department or a licensed child-placing
              agency made reasonable efforts to prevent removal of the child
              or that the circumstances of the child’s situation prevented
              reasonable efforts from being made prior to the child’s removal;
              and for a period of four (4) months following the removal, the

                                              -7-
              department or agency has made reasonable efforts to assist the
              parent(s) or guardian(s) to establish a suitable home for the
              child, but that the parent(s) or guardian(s) have made no
              reasonable efforts to provide a suitable home and have
              demonstrated a lack of concern for the child to such a degree
              that it appears unlikely that they will be able to provide a
              suitable home for the child at an early date.

As to Mother, the trial court found as follows:

              DCS proved by clear and convincing evidence that [Mother]
              failed to provide a suitable home for the [C]hildren in the four
              months after they were removed into foster care. . . . This Court
              adjudicated the [C]hildren dependent and neglected and placed
              them in DCS custody. . . . In the four months after the removal,
              DCS made reasonable efforts to help her establish a suitable
              home for the [C]hildren. Instead, [Mother] moved from home
              to home, relying on other people, instead of getting a job and
              providing a stable home for her family. DCS tried to help her
              get a home, but [Mother] refused all the help that DCS offered.

       The proof at trial showed that for most of the four-month period following the
Children’s removal to DCS custody, Mother remained with Boyfriend. In our view, the fact
that Mother chose to continue living with someone who was at that point the sole impediment
to her being reunited with the Children is clear evidence that Mother was more focused on
herself than on finding a safe, suitable home for the Children. Mother’s relationship with
Boyfriend finally ended in December 2009. As the trial court noted, after the breakup, she
began moving from place to place, and relying on various relatives and friends for her basic
needs. Mother repeatedly failed to take advantage of the space DCS secured for her and the
Children at Serenity Pointe where the family could have stayed for up to a year. DCS also
encouraged Mother to obtain public housing, but her application was denied because she
didn’t submit all the required documentation. It was not until mid-March 2010 that Mother
managed to rent a trailer for herself. However, she did so while she was unemployed and lost
that home after a few months. She continued jumping from place to place before moving
into her sister’s home in April 2011. Mother remained with her sister at the time of trial, but
was not on the lease. She planned to sleep in the living room and give the Children her
bedroom if she regained custody. At trial, Mother expressly conceded that she had not yet
been able to secure a home with suitable living conditions for the Children. Referring to her
$30 weekly income from babysitting, Mother took the position that she had at least found a
job.

                                              -8-
      The evidence does not preponderate against the trial court’s finding that Mother
abandoned the Children by failing to establish a suitable home for them during the many
months following their removal. The trial court did not err in relying on Tenn. Code Ann.
§§ 36-1-113(g)(1) and 36-1-102(1)(A)(ii) to terminate her rights.

                                              C.

       The trial court found that Mother had failed to comply substantially with her
responsibilities under the permanency plan, “a written plan that sets out requirements to
achieve family reunification or other appropriate goals, such as adoption or permanent foster
care.” State Dep’t of Children’s Servs. v. A.M.H., 198 S.W.3d 757, 765 (Tenn. 2006). In
A.M.H., the Supreme Court observed:

              Pursuant to T.C.A. § 36-1-113(g)(2), parental rights may be
              terminated upon proof by clear and convincing evidence that
              “there has been substantial noncompliance by the parent or
              guardian with the statement of responsibilities in a permanency
              plan or a plan of care….” The requirements must be stated in
              specific terms and must be reasonably related to the specified
              goal. Substantial compliance with the statement of
              responsibilities in a child’s permanency plan is essential.
              However, substantial noncompliance will not be found based on
              minor, trivial, or technical deviations from a permanency plan.

Id.

        In the present case, a custodial permanency plan was established in September 2009.
The plan tasked Mother with completing certain steps by March 22, 2010. These included
completing parenting classes, taking medications as prescribed, attending individual
counseling, securing stable housing and employment, and maintaining contact with DCS.
Mother admitted that, at the outset, her case manager advised her that it would be very
difficult to regain custody as long as she remained with Boyfriend. The plan, as revised in
May 2010, credited Mother with attending parenting classes but noted she had made little
other progress. The plan required her to undergo a court-ordered parenting assessment.
Otherwise, the requirements were unchanged. The trial court expressly found the plan was
“reasonably related to the reasons for the [C]hildren’s placement in foster care.” This finding
is not in dispute.

       The proof showed that at the time of trial, Mother had made limited progress in some
areas of concern: she completed parenting classes, attended some counseling sessions, and

                                              -9-
had ended her relationship with Boyfriend, albeit several months after the Children’s removal
as a result of his actions. By 2011, she had completed a parenting assessment. In addition,
up until the termination petition was filed, Mother regularly visited the Children. In some
of the most significant areas, however, Mother failed to meet her responsibilities. In
particular, the trial court found that Mother “never got a stable home or a job.” Mother
testified she had applied for 11 jobs – at fast food restaurants and convenience stores – since
the Children were removed. At trial, she seemed resigned to remaining with her sister and
pursuing disability benefits. Mother said she attended some anger management sessions, as
recommended by CPS, but had not yet completed the course or provided proof of attendance
to DCS. She said she attended counseling when she lived in Tennessee and started again after
she moved back to Georgia. In the initial permanency plan, DCS noted Mother was in
counseling during 2009 for “depression, grief, anxiety, domestic violence issues and
concerns regarding a failure to protect.” The revised plan reflected that she needed continued
counseling, but quit without being successfully discharged.

        There was clear and convincing evidence at trial to support the trial court’s finding
that Mother was in substantial noncompliance with her responsibilities under the permanency
plan. Most significantly, Mother failed to make any discernable progress toward obtaining
stable housing and employment. The evidence does not preponderate against the trial court’s
termination of parental rights pursuant to Tenn. Code Ann. § 36-1-113(g)(2).

                                             D.

      The trial court found that termination of Mother’s rights was warranted pursuant to
Tenn. Code Ann. § 36-1-113(g)(3). That section provides for termination when:

              The child has been removed from the home of the parent or
              guardian by order of a court for a period of six (6) months and:

              (A) The conditions that led to the child’s removal or other
              conditions that in all reasonable probability would cause the
              child to be subjected to further abuse or neglect and that,
              therefore, prevent the child’s safe return to the care of the
              parent(s) or guardian(s), still persist;

              (B) There is little likelihood that these conditions will be
              remedied at an early date so that the child can be safely returned
              to the parent(s) or guardian(s) in the near future; and




                                             -10-
              (C) The continuation of the parent or guardian and child
              relationship greatly diminishes the child’s chances of early
              integration into a safe, stable and permanent home.

       In support of its finding of persistence of conditions, the trial court stated:

              DCS proved by clear and convincing evidence that conditions
              persist that make it impossible to return the [C]hildren to
              [Mother’s] home. . . . The [C]hildren have been removed from
              her home more than six months. . . . The conditions that led to
              the removal persist – she has not taken the responsibility to
              make a home for these children. [Mother] has no way to provide
              for the [C]hildren – she cannot hold down a job. She has not
              addressed the possible mental or emotional problems that have
              continued to lead her to make bad decisions – for herself and
              for her children. Those problems have lasted such a long period
              of time that there is little likelihood that they will be remedied
              at an early date.

        The trial court accurately summarized and considered the relevant proof as to this
ground. The biggest, most pressing challenges Mother faced in seeking to regain custody of
the Children were obtaining safe, suitable housing and employment. Mother rejected DCS’s
efforts to provide her with assistance in both of these areas when she declined to live at
Serenity Pointe. There, she could have received the type of support that would potentially
have enabled her to take care of herself and the Children. Instead, from the time she lost
custody, Mother moved from place to place, lived with various persons, and lost one short-
lived job after another. Mother essentially relied on the kindness of others for food, shelter,
and her basic needs. Nothing in the proof suggested that Mother’s plans or prospects would
have allowed her to remedy these conditions, among others, in the near future. The evidence
does not preponderate against the trial court’s finding of persistence of conditions “that make
it impossible to return the [C]hildren to [Mother’s] home.”

                                              V.

       As we have noted, the trial court also terminated Father’s parental rights. Appointed
counsel filed a notice of appeal on his behalf on November 15, 2011. Thereafter, his trial
counsel was permitted to withdraw based on his motion citing Father’s lack of
communication concerning the case. A second attorney was appointed on July 2, 2012.
Correspondence in the appellate court file reflects that the juvenile court clerk contacted
Father that same day with counsel’s contact information. In September 2012, this Court

                                             -11-
granted counsel’s motion to withdraw based on his numerous, unsuccessful attempts to
contact Father. Thereafter, this Court directed that Father proceed pro se on appeal. Father
did not file a brief or take any other action in furtherance of his appeal.

        Father’s failure to file a brief notwithstanding, we have reviewed each ground for
termination in light of the evidence presented at trial. We are led to conclude that the
evidence clearly and convincingly establishes that Father (1) abandoned the Children by
willfully failing to visit them, see Tenn. Code Ann. §§ 36-1-113(g)(1) and 36-1-102(1)(A)(i),
-102(1)(C), -102(1)(E)2 , and (2) failed to comply substantially with his responsibilities as set
out in the permanency plan, see Tenn. Code Ann. § 36-1-113(g)(2). Accordingly, the trial
court properly relied upon these grounds to terminate Father’s rights.

                                                       VI.

       With respect to the best interest of the child, this Court has observed:



       2
           Tenn. Code Ann. 36-1-102 provides, in relevant part:

                  (1)(A) For purposes of terminating the parental or guardian rights of
                  parent(s) or guardian(s) of a child to that child in order to make that child
                  available for adoption, “abandonment” means that:

                  (i) For a period of four (4) consecutive months immediately preceding the
                  filing of a proceeding or pleading to terminate the parental rights of the
                  parent(s) or guardian(s) of the child who is the subject of the petition for
                  termination of parental rights or adoption, that the parent(s) or guardian(s)
                  either have willfully failed to visit . . . the child;

                                                   *    *     *

                  (C) For purposes of this subdivision (1), “token visitation” means that the
                  visitation, under the circumstances of the individual case, constitutes
                  nothing more than perfunctory visitation or visitation of such an infrequent
                  nature or of such short duration as to merely establish minimal or
                  insubstantial contact with the child;

                                                  *     *     *

                  (E) For purposes of this subdivision (1), “willfully failed to visit” means
                  the willful failure, for a period of four (4) consecutive months, to visit or
                  engage in more than token visitation;


                                                       -12-
                  When at least one ground for termination of parental rights has
                  been established, as here, DCS must then prove, by clear and
                  convincing evidence, that termination of the parent’s rights is in
                  a child’s best interest. When a parent has been found to be unfit
                  by establishment of a ground for termination, the interests of
                  parent and child diverge, and the focus shifts to what is in the
                  child’s best interest.

In re Eila L.G, No. E2012-00922-COA-R3-PT, 2013 WL 20884 at * 3 (Tenn. Ct. App. E.S.,
filed Jan. 2, 2013)(internal citations omitted).

       Having concluded in the present case that the trial court properly determined that
grounds for termination exist as to both parents, we turn to the trial court’s analysis of the
Children’s best interest. Our review is guided by the non-exclusive list of factors set forth in
Tenn. Code Ann. § 36-1-113(i).3

       3
           The factors are:

                  (1) Whether the parent or guardian has made such an adjustment of
                  circumstance, conduct, or conditions as to make it safe and in the child’s
                  best interest to be in the home of the parent or guardian;

                  (2) Whether the parent or guardian has failed to effect a lasting adjustment
                  after reasonable efforts by available social services agencies for such
                  duration of time that lasting adjustment does not reasonably appear
                  possible;

                  (3) Whether the parent or guardian has maintained regular visitation or
                  other contact with the child;

                  (4) Whether a meaningful relationship has otherwise been established
                  between the parent or guardian and the child;

                  (5) The effect a change of caretakers and physical environment is likely to
                  have on the child’s emotional, psychological and medical condition;

                  (6) Whether the parent or guardian, or other person residing with the parent
                  or guardian, has shown brutality, physical, sexual, emotional or
                  psychological abuse, or neglect toward the child, or another child or adult
                  in the family or household;

                  (7) Whether the physical environment of the parent’s or guardian’s home
                                                                                                 (continued...)

                                                     -13-
      In support of its determination that the Children’s interest was best served by
terminating both parents’ rights, the trial court stated, in relevant part:

                  DCS proved by clear and convincing evidence that it is in the
                  [C]hildren’s best interests that [Mother’s] and [Father’s]
                  parental rights be terminated pursuant to T.C.A. § 36-1-113(i).
                  Neither one has made an adjustment of their circumstances or
                  homes for the [C]hildren to be safe in the home of either parent.

       The proof showed that the Children were removed from Mother’s care in the first
place solely as a result of injuries inflicted on the youngest child by Boyfriend. From the
beginning, Mother failed to act in the Children’s best interest when she chose to defend and
stay with Boyfriend rather than taking action to protect the Children. Her decision caused
Mother to lose precious time that could have been spent pursuing suitable housing,
employment and improved mental and emotional health. Progress in these areas could have
provided her with the ability to care for the Children on her own.

        Instead, by the time trial began, Mother had made little progress. She had not yet
paid any child support, but said she planned to make her first payment soon. She testified
she had stable housing in her sister’s two-bedroom home, but planned to obtain a bigger
apartment through public housing. She had not pursued this yet because she didn’t know
where the Section 8 office was located. On questioning by the court regarding her lack of
housing, Mother replied, “Or y’all can just give them to [Father].” She added, “Considering
he’s got the job and he’s got a big enough place for the kids I would rather for him to have
them.” Mother said she had had five job interviews without success. At first, she testified
that she could not support the Children without her sister’s help. She then promptly changed

       3
           (...continued)
                   is healthy and safe, whether there is criminal activity in the home, or
                   whether there is such use of alcohol or controlled substances as may render
                   the parent or guardian consistently unable to care for the child in a safe and
                   stable manner;

                  (8) Whether the parent’s or guardian’s mental and/or emotional status
                  would be detrimental to the child or prevent the parent or guardian from
                  effectively providing safe and stable care and supervision for the child; or

                  (9) Whether the parent or guardian has paid child support consistent with
                  the child support guidelines promulgated by the department pursuant to §
                  36-5-101.



                                                       -14-
her position and concluded she could support them considering that her current boyfriend
was giving her $140 a week to help pay bills. In addition to shelter, Mother also relied on
her sister, who claimed her as a dependent, to receive food stamps. Mother told the court she
loved going on the road with her boyfriend on the weekends, but denied that she was more
concerned with her relationships than the Children. In the end, the evidence clearly showed,
and Mother conceded, that Mother was in no position to have custody of the Children.

        As for Father, the proof showed that he became aware of the Children’s plight shortly
after they were placed in DCS custody. He participated in a telephone conference call in
which his case manager reviewed with him the permanency plan, related requirements, and
criteria for termination. Father had virtually no contact with his case manager until the
termination hearing was looming. Father had made almost no progress on his responsibilities
under the plan. Despite being informed that the Children were placed in foster care, Father
made no effort to visit, much less seek custody of them. As we have noted, Father
squandered the opportunity to work with counsel on appeal when he failed to cooperate and
communicate with the attorneys appointed to him. In our view, Father’s failure to pursue his
appeal is simply another indication of his failure to act with the Children in mind.

        The proof further shows that the Children had remained together in their foster home
and were doing well. Any medical issues and behavior problems had been addressed. The
oldest two children demonstrated continued improvements in their performance at school.

       In summary, the evidence showed that neither parent had adjusted their circumstances
or conditions so as to allow the court to consider either of them as an appropriate custodian
of the Children. Both Mother and Father were seemingly content to allow someone else to
care for the Children. On our review of the entire record, the evidence does not preponderate
against the trial court’s finding that there is clear and convincing evidence to show that
termination is in the best interest of the Children.

                                             VII.

       The judgment of the trial court is affirmed. Costs on appeal are taxed to the appellants,
Rebecca A.B. and Jerry W.E.B. This case is remanded to the trial court, pursuant to
applicable law, for enforcement of the trial court’s judgment and collection of costs assessed
below.




                                     __________________________________________
                                     CHARLES D. SUSANO, JR., PRESIDING JUDGE

                                              -15-